By the Court-v-
BROWN, C. J.,
delivering the opinion.
The record in this case shows, that the applicant for a homestead was “an old bachelor, without' wife or child,” but that his mother and two sisters, all of whom are over twenty-one years of age, were living in the same house with him, on the land which he seeks to have set apart as a homestead for his and their use, and that the applicant had been providing for and taking care of his mother and sisters for several years. The only question presented for our decision is, did this constitute a family of which the applicant was the head? We hold that it did, especially as to the mother. A husband, a widow, a guardian or trustee, who represents those who are dependent upon him or her for a support, and is the head of a family of such dependants, is-entitled to a homestead; and we see no reason why the same rule does not apply in favor of the head of any other household of dependants whom it is his legal duty to support.
(Our Code points out who are entitled to assistance from *155the county as paupers, and declares that in cases where families are unable to maintain themselves, and the helpless children they may have also, they may be aided to the extent required, in the furnishing of food, clothing and shelter. It then adds, Section 786: “If any such person has father, mother, or child of sufficient ability, he or she must be supported by them, and failing so to do, any county in the State, having made provision for such persons, may sue persons of full age standing in such relation to them, and recover for the time such county has made provisions for such person; always provided, the person sued was possessed of such ability.” Here the applicant had taken his mother and two sisters to live with him, and as they were indigent, and he was providing for them, and the law imposed upon him the duty, which is sanctioned by every just and generous impulse of our nature, to take "care of and support his mother, who is dependent upon him, we hold that he is the head of a family *in contemplation of law, with the same rights as any other head of a family, while this relation lasts and the necessity exists.
Judgment affirmed.